DISSENTING OPINION BY
PLATT, J.:
I respectfully dissent. The learned Majority concludes that the two emails at issue constitute political speech. I do not agree. I would affirm the trial court’s order to compel discovery.
First, there is a substantial question whether the emails are protected public speech at all. They were private communications to a contract administrator con-cededly written by Appellant’s employee(s) within the scope of employment, under a false name, alleging that a contract winning competitor had illegal ties with Irani-1 an entities, in violation of a statute. The emails suggest that Appellee be barred from receiving government contracts. Appellant would have been the direct beneficiary of the debarment of its competitor.
These emails do not advocate social or political change. They do not support or oppose any political candidate or office holder. They do not address official conduct of anyone acting in a public capacity. They do not support or oppose a policy position or disclose governmental misfeasance. At best, they report the statutory non-compliance of a commercial competitor. At worst, they present defamatory *51forged reports for private gain. The incidental fact that the private lawsuit between these two commercial competitors involves cross allegations over the violation of a statute is too attenuated a link to elevate the emails in dispute to protected political speech. This is not the stuff of the Federalist Papers, or even the Pentagon Papers. It is more akin to Gimbels versus Macy’s.
I note that if Appellee’s claim that the emails (and the supporting documentation) were false is itself accurate, there is no constitutional issue. See Virginia State Bd. of Pharmacy v. Virginia Citizens Consumer Council, Inc., 425 U.S. 748, 771, 96 S.Ct. 1817, 48 L.Ed.2d 346 (1976) (“Untruthful speech, commercial or otherwise, has never been protected for its own sake.”); see also Central Hudson Gas & Elec. Corp. v. Public Service Commission of New York, 447 U.S. 557, 100 S.Ct. 2343, 65 L.Ed.2d 341 (1980)1 (“For commercial speech to come within [the First Amendment], it at least must concern lawful activity and not be misleading.”). Id. at 566, 100 S.Ct. 2343.2
This is a commercial dispute, not a political speech case. It may not even be a commercial speech case. In any event, the trial court’s discovery order was proper. Accordingly, I respectfully dissent.

. See Central Hudson, supra for the United States Supreme Court’s four part analysis to determine if commercial speech is constitutionally protected. Id. at 566, 100 S.Ct. 2343.


. Moreover, under federal constitutional jurisprudence, there is a substantial question whether foreign nationals outside the jurisdiction of the United States can claim First Amendment rights. See DKT Memorial Fund Ltd. v. Agency for Intern. Development, 887 F.2d 275, 284, 281 U.S.App.D.C. 47, 56 (C.A.D.C.1989) (citing cases). Here, while Appellants oppose disclosure of the identity of the employee(s) posing as "Steve Wilson,” they have not claimed the writers are American citizens, and the conceded reality that the emails originated in Kuwait lends probability to the opposite conclusion.